Title: To George Washington from Robert Morris, 2 September 1783
From: Morris, Robert
To: Washington, George


                  
                     Sir
                     Office of Finance 2nd Septr 1783
                  
                  I received your Excellency’s favors of the twenty fifth and thirtieth of last Month the latter was by far the more agreable for I confess to you Sir that I beheld the attempt to Garrison the Western Posts with Pain and went into so much of it as concerns my Department with infinite Reluctance.  I perswade myself that the only effectual means of getting a good American Establishment of any Kind is to be so long without it that a Sense of the want shall stimulate the States into the means of forming it—At present all we can do is to close the past Scene if possible with Reputation. I am very sincerely your Excellency’s most obedient & humble Servant
                  
                     Robt Morris
                  
               